 



OMNIBUS
AGREEMENT
BY AND AMONG
QUICKSILVER GAS SERVICES LP,
QUICKSILVER GAS SERVICES GP LLC
AND
QUICKSILVER RESOURCES INC.

 



--------------------------------------------------------------------------------



 



Table of Contents

             
 
  ARTICLE I        
 
  Definitions        
1.1
  Definitions     1  
 
  ARTICLE II        
 
  Non-competition and Business Opportunities        
2.1
  Restricted Businesses     5  
2.2
  Permitted Exceptions     5  
2.3
  Procedures     6  
2.4
  Scope of Prohibition     12  
2.5
  Enforcement     12  
2.6
  Termination     12  
 
  ARTICLE III        
 
  Indemnification        
3.1
  Environmental Indemnification     12  
3.2
  Additional Indemnification     12  
3.3
  Limitations Regarding Indemnification     13  
3.4
  Indemnification by the Partnership Group     14  
3.5
  Indemnification Procedures     14  
 
  ARTICLE IV        
 
  Reimbursement Obligations        
4.1
  Reimbursement for Operating and General and Administrative Expenses.     15  
4.2
  Reimbursement for Insurance     15  
 
  ARTICLE V        
 
  Miscellaneous        
5.1
  Choice of Law; Submission to Jurisdiction     16  
5.2
  Notice     16  
5.3
  Entire Agreement     16  
5.4
  Termination     16  
5.5
  Effect of Waiver or Consent     16  
5.6
  Amendment or Modification     17  
5.7
  Assignment; Third Party Beneficiaries     17  
5.8
  Counterparts     17  
5.9
  Severability     17  
5.10
  Gender, Parts, Articles and Sections     17  
5.11
  Further Assurances     17  
5.12
  Withholding or Granting of Consent     17  
5.13
  Laws and Regulations     18  
5.14
  Negation of Rights of Limited Partners, Assignees and Third Parties     18  
5.15
  No Recourse Against Officers or Directors     18  

i 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as
of, the Closing Date (as defined herein), and is by and among Quicksilver Gas
Services LP, a Delaware limited partnership (the “MLP”), Quicksilver Gas
Services GP LLC, a Delaware limited liability company (“General Partner”), and
Quicksilver Resources Inc., a Delaware corporation (“Quicksilver”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”
R E C I T A L S:
     The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, Article III and Article IV
of this Agreement, with respect to certain non-competition and business
opportunity, indemnification and reimbursement obligations of the Parties.
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
Definitions
     1.1 Definitions. (a) Capitalized terms used herein but not defined shall
have the meanings given them in the MLP Agreement.
     (b) As used in this Agreement, the following terms shall have the
respective meanings set forth below:
     “Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.
     “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person; (ii) the
dissolution or liquidation of the Applicable Person; (iii) the consolidation or
merger of the Applicable Person with or into another Person pursuant to a
transaction in which the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for cash, securities or other property, other than
any such transaction where (a) the outstanding Voting Securities of the
Applicable Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and (b) the holders of the Voting Securities of
the Applicable Person immediately prior to such transaction own, directly or
indirectly, not less than a majority of the outstanding Voting Securities of the
surviving Person or its parent immediately after such transaction; and (iv) a
“person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act) of more than 50% of all of the then outstanding
Voting Securities of the Applicable Person, except (a) Quicksilver and

 



--------------------------------------------------------------------------------



 



any affiliates of Quicksilver and (b) in a merger or consolidation which would
not constitute a Change of Control under clause (iii) above.
     “Closing Date” means the date of the closing of the initial public offering
of Common Units.
     “Commencement Notice” is defined in Section 2.3(a).
     “Construction Costs” means all costs associated with developing,
engineering, designing, building, financing and conducting completion testing of
Retained Assets and/or Subject Assets, including, without limitation, any costs
to acquire related real property or necessary rights of way and any internal
costs incurred to compensate employees for time spent on development,
engineering, designing, building, financing or testing Retained Assets and/or
Subject Assets.
     “Construction Offer” is defined in Section 2.3(c).
     “Covered Environmental Losses” means all Environmental Losses by reason of
or arising out of any violation, event, circumstance, action, omission or
condition which occurred before the Closing Date.
     “Environmental Losses” means all environmental Losses, (including, without
limitation, costs and expenses of any Environmental Activity) of any and every
kind or character, by reason of or arising out of:
     (i) any violation or correction of violation of any Environmental Laws;
     (ii) any Environmental Activity required pursuant to Environmental Laws to
address a Release of Hazardous Substances; or
     (iii) any event, omission or condition associated with ownership or
operation of the MLP Assets (including, without limitation, the exposure to or
presence of Hazardous Substances on, under, about or migrating to or from the
MLP Assets or the exposure to or Release of Hazardous Substances arising out of
operation of the MLP Assets at non-MLP Asset locations), including, without
limitation, (A) the cost and expense of any Environmental Activity, and (B) the
cost and expense for any environmental or toxic tort pre-trial, trial or
appellate legal or litigation support work.
     “Environmental Activity” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including, without limitation, institutional or
engineering controls or participation in a governmental voluntary cleanup
program to conduct voluntary investigatory and remedial actions for the
clean-up, removal or remediation of Hazardous Substances that exceed actionable
levels established pursuant to Environmental Laws, or participation in a
supplemental environmental project in partial or whole mitigation of a fine or
penalty.

2



--------------------------------------------------------------------------------



 



     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment or natural
resources, (b) any Release or threatened Release of, or any exposure of any
Person or property to, any Hazardous Substances or (c) the generation,
manufacture, processing, distribution, use, treatment, storage, transport or
handling of any Hazardous Substances; including, without limitation, the federal
Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendments and Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Clean Water Act, the Safe Drinking Water
Act, the Toxic Substances Control Act, the Oil Pollution Act of 1990, the
Federal Hazardous Materials Transportation Law, the Marine Mammal Protection
Act, the Endangered Species Act, the National Environmental Policy Act and other
environmental conservation and protection laws, each as amended through the
Closing Date.
     “Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Gathering and Processing Agreement” shall mean the Fifth Amended and
Restated Cowtown Gas Facilities Gas Gathering and Processing Agreement, dated as
of the Closing Date, among Quicksilver, Cowtown Pipeline Partners L.P. and
Cowtown Gas Processing Partners L.P., as such agreement may be amended or
restated and in effect at the time a determination is being made thereunder
pursuant to this Agreement.
     “Gathering System” shall have the meaning assigned to such term in the
Gathering and Processing Agreement.
     “Gathering System Expansion” is defined in Section 2.2(d).
     “General Partner” has the meaning given such term in the preamble to this
Agreement.
     “Hazardous Substance” means (a) any substance that is designated, defined
or classified under any Environmental Law as a hazardous waste, solid waste,
hazardous material, pollutant, contaminant or toxic or hazardous substance, or
terms of similar meaning, or that is otherwise regulated under any Environmental
Law, including, without limitation, any hazardous substance as defined under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, (b) oil as defined in the Oil Pollution Act of 1990, as amended,
including, without limitation, oil, gasoline, natural gas, fuel oil, motor oil,
waste oil, diesel fuel, jet fuel and other refined petroleum hydrocarbons and
petroleum products and (c) radioactive materials, asbestos containing materials
or polychlorinated biphenyls.
     “Indemnified Party” means each Partnership Group Member in their capacity
as the parties entitled to indemnification in accordance with Article III.

3



--------------------------------------------------------------------------------



 



     “Indemnifying Party” means the General Partner and Quicksilver,
collectively in their capacity as the parties from whom indemnification may be
required in accordance with Article III.
     “Independent Expert” is defined in Section 2.3(c)(iv).
     “Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and experts’ fees) of
any and every kind or character.
     “MLP” has the meaning given such term in the introduction to this
Agreement.
     “MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the Closing Date, as such agreement is in
effect on the Closing Date, to which reference is hereby made for all purposes
of this Agreement. An amendment or modification to the MLP Agreement subsequent
to the Closing Date shall be given effect for the purposes of this Agreement
only if it has received the approval of the Conflicts Committee that would be
required, if any, pursuant to Section 5.6 hereof if such amendment or
modification were an amendment or modification of this Agreement.
     “MLP Assets” means the pipelines, processing plants or related equipment or
assets, or portions thereof, conveyed, contributed or otherwise transferred or
intended to be conveyed, contributed or otherwise transferred to any member of
the Partnership Group, or owned by, leased by or necessary for the operation of
the business, properties or assets of any member of the Partnership Group, prior
to or as of the Closing Date.
     “Offer” is defined in Section 2.3(b).
     “Organizational Documents” means certificates of incorporation, by-laws,
certificates of formation, limited liability company operating agreements,
certificates of limited partnership or limited partnership agreements or other
formation or governing documents of a particular entity.
     “Other Construction Terms” is defined in Section 2.3(c)(i).
     “Other Notice Terms” is defined in Section 2.3(a).
     “Partnership Entities” means the General Partner and each member of the
Partnership Group.
     “Partnership Group Member” means any member of the Partnership Group.
     “Party” or “Parties” have the meaning given such terms in the introduction
to this Agreement.
     “Person” means an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or any other
entity.
     “Quicksilver” has the meaning given such term in the preamble to this
Agreement.

4



--------------------------------------------------------------------------------



 



     “Quicksilver Counties” means the following counties in the State of Texas:
Hood, Somervell, Johnson, Tarrant, Hill, Parker, Bosque and Erath.
     “Quicksilver Entities” means Quicksilver and any other Person controlled by
Quicksilver other than the Partnership Entities. For purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of Voting Securities, by contract or otherwise.
     “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing into the environment.
     “Restricted Businesses” is defined in Section 2.1.
     “Retained Asset” and “Retained Assets” are defined in Section 2.2(b).
     “Retained Asset Election Notice” is defined in Section 2.3(a).
     “Retained Asset Valuation Expert” is defined in Section 2.3(a)(iv).
     “Services” is defined in Section 4.1(a).
     “Subject Assets” means any assets or group of related assets that are
located in the Quicksilver Counties and that are related to the Restricted
Businesses, but excluding the Retained Assets.
     “Subject Assets Valuation Expert” is defined in Section 2.3(b).
     “Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person.
ARTICLE II
Non-competition and Business Opportunities
     2.1 Restricted Businesses. Except as permitted by Section 2.2, each
Quicksilver Entity shall be prohibited from engaging in, whether by acquisition,
construction or otherwise, any of the following businesses (the “Restricted
Businesses”): the gathering, treating, processing, fractionating, transportation
or storage of natural gas in the Quicksilver Counties, or the transportation or
storage of natural gas liquids in the Quicksilver Counties, and constructing,
buying or selling any assets related to the foregoing businesses.
     2.2 Permitted Exceptions. Notwithstanding any provisions of Section 2.1 to
the contrary, the Quicksilver Entities may engage in the following activities
under the following circumstances:
          (a) any business that (i) is primarily related to the exploration for
and production of oil or natural gas, the sale and marketing of oil and natural
gas derived from such

5



--------------------------------------------------------------------------------



 




exploration and production activities, or the sale and marketing of natural gas
liquids or (ii) is otherwise not a Restricted Business;
          (b) the construction or completion of construction, and the operation,
of gathering lines listed on Schedule A hereto (which will be subject to the
MLP’s rights and obligations set forth in Section 2.3(a) of this Agreement)
(such assets referred to individually herein as a “Retained Asset”, and
collectively as the “Retained Assets”);
          (c) the ownership and/or operation of any Subject Assets acquired by a
Quicksilver Entity after the Closing Date; provided, that the MLP has been
offered the opportunity to purchase the Subject Assets in accordance with
Section 2.3(b) and the General Partner (with the concurrence of the Conflicts
Committee) has elected not to purchase the Subject Assets; provided, further,
that (i) prior to the offer being made to the MLP and (ii) during the pendency
of the procedures described in Section 2.3(b), the applicable Quicksilver Entity
or Quicksilver Entities shall be entitled to own and operate the Subject Assets;
          (d) the construction, ownership and/or operation of any Subject Assets
constructed by a Quicksilver Entity after the Closing Date (including, without
limitation, any Gathering System expansion (“Gathering System Expansion”) that
the MLP or any Partnership Group Member declines to construct and that
Quicksilver elects to construct or cause to be constructed in accordance with
Section 4.4 of the Gathering and Processing Agreement); provided, that the MLP
shall have the rights with respect to any Gathering System Expansion specified
in Section 4.4 of the Gathering and Processing Agreement;
          (e) any other Restricted Business that was engaged in by a Quicksilver
Entity on the date of this Agreement; provided, however, that any future
acquisitions or opportunities related to such Restricted Business shall be
subject to the procedures set forth in Section 2.3; and
          (f) any Restricted Business conducted by a Quicksilver Entity with the
approval of the Conflicts Committee.
     2.3 Procedures.
          (a) Notwithstanding any other provision herein to the contrary, the
General Partner shall be obligated to cause a Partnership Group Member to elect,
not later than two years after receipt by the General Partner of the
Commencement Notice (as defined below) with respect to a particular Retained
Asset, to purchase such Retained Asset for a purchase price equal to the fair
market value thereof, such purchase to be effected in accordance with the
procedures set forth below in this Section 2.3(a) (or if such an election is not
made by the second anniversary of the receipt of the Commencement Notice, it
will be deemed made in accordance with Section 2.3(a)(ii) below). Following the
commencement of commercial service with respect to any Retained Asset but prior
to the purchase of such Retained Asset by a Partnership Group Member pursuant to
this Section 2.3(a), the applicable Quicksilver Entity will pay to the
applicable Partnership Group Member a fee for operating such Retained Asset.
     (i) Not later than 60 days after a Quicksilver Entity completes
construction of a Retained Asset and such Retained Asset commences commercial
service, such Quicksilver Entity shall notify the General Partner in writing of
such commencement (the

6



--------------------------------------------------------------------------------



 



“Commencement Notice”). The Commencement Notice shall (w) set forth the
Quicksilver Entity’s good faith estimate of the actual Construction Costs for
such Retained Asset, (x) include an offer to sell such Retained Asset to a
Partnership Group Member to be designated by the General Partner at the fair
market value thereof determined as provided in Section 2.3(a)(iii) or
Section 2.3(a)(iv), (y) include any other proposed terms relating to the
purchase of such Retained Asset, and, (z) if the Quicksilver Entity desires to
utilize such Retained Asset after the purchase of such Retained Asset by a
Partnership Group Member in accordance with this Section 2.3(a), include
commercially reasonable terms on which the Partnership Group will provide
services to such Quicksilver Entity to enable it to so utilize such Retained
Asset (clauses (y) and (z) herein are collectively referred to as the “Other
Notice Terms”).
     (ii) The General Partner shall notify the applicable Quicksilver Entity,
which notice shall be in writing, of the exercise by the General Partner of its
election to purchase such Retained Asset (such notice, the “Retained Asset
Election Notice”), and if the General Partner fails to furnish such a Retained
Asset Election Notice to the applicable Quicksilver Entity on or before the
second anniversary of the General Partner’s receipt of a Commencement Notice,
the General Partner shall be deemed to have delivered, and the applicable
Quicksilver Entity to have received, a Retained Asset Election Notice on such
second anniversary.
     (iii) In the event that the applicable Quicksilver Entity and the General
Partner (with the concurrence of the Conflicts Committee) within 60 days after
the receipt or deemed receipt by the applicable Quicksilver Entity of the
Retained Asset Election Notice are able to agree on the fair market value of the
Retained Asset that is subject to the Commencement Notice and the Other Notice
Terms, a Partnership Group Member shall purchase the Retained Asset for the
agreed upon fair market value as soon as commercially practicable after such
agreement has been reached and, if applicable, enter into an agreement with the
applicable Quicksilver Entity to provide services in a manner consistent with
the Commencement Notice.
     (iv) In the event that the applicable Quicksilver Entity and the General
Partner (with the concurrence of the Conflicts Committee) are unable to agree
within 60 days after the receipt by the applicable Quicksilver Entity of the
Retained Asset Election Notice on the fair market value of the Retained Asset
that is subject to the Commencement Notice, the applicable Quicksilver Entity
and the General Partner will engage a mutually agreed upon independent
investment banking firm or other independent Person that is an expert in valuing
midstream energy assets such as the Retained Asset that is subject to the
Commencement Notice (“Retained Asset Valuation Expert”) to determine the fair
market value of such Retained Asset. Such Retained Asset Valuation Expert will
determine the fair market value of such Retained Asset within 30 days of its
engagement and furnish the applicable Quicksilver Entity and the General Partner
its determination, which determination shall be a final and binding
determination of the fair market value to be paid by the Partnership Group
Member for the Retained Asset. The fees of the Retained Asset Valuation Expert
will be split equally between Quicksilver and the MLP.

7



--------------------------------------------------------------------------------



 



     (v) If the applicable Quicksilver Entity and the General Partner are unable
to agree within 60 days after the receipt by the applicable Quicksilver Entity
of the Retained Asset Election Notice on all of the Other Notice Terms, the
applicable Quicksilver Entity and the General Partner will obtain a good faith
proposal from a mutually agreed upon third party engaged in the business to
which such Other Notice Terms relate in order to determine the Other Notice
Terms on which the General Partner and the applicable Quicksilver Entity are
unable to agree. Such third party will submit a good faith proposal regarding
the Other Notice Terms on which the General Partner and the applicable
Quicksilver Entity are unable to agree within 30 days of its engagement and
furnish the applicable Quicksilver Entity and the General Partner its proposal,
which determination shall be a final and binding determination of the Other
Notice Terms. The fees of the third party will be split equally between the
applicable Quicksilver Entity and the Partnership Group.
     (vi) Once the fair market value and the Other Notice Terms have been
finally determined pursuant to sub-clauses (iii), (iv) or (v) above, the General
Partner will have the obligation to cause a Partnership Group Member to purchase
the Retained Assets that are the subject of the Retained Asset Election Notice
as modified by the determination of the Retained Asset Valuation Expert and/or
the third party submitting a proposal as soon as commercially practicable after
such determination and, if applicable, enter into an agreement with the
applicable Quicksilver Entity to provide services in a manner consistent with
the Commencement Notice, as modified by the determination of the third party
submitting a proposal, if applicable.
          (b) In the event that a Quicksilver Entity becomes aware of an
opportunity to make an acquisition that includes Subject Assets, then the
applicable Quicksilver Entity may make such acquisition without first offering
the opportunity to the MLP as long as it complies with the following procedures:
     (i) Within 120 days after the consummation of such an acquisition, the
applicable Quicksilver Entity shall notify the General Partner in writing of
such acquisition. Such notice shall include an offer (the “Offer”) by the
applicable Quicksilver Entity to sell the Subject Assets to the MLP, accompanied
by a proposed definitive agreement to effectuate the purchase and sale of the
Subject Assets (the “Purchase Agreement”). The Purchase Agreement shall set
forth the material terms of the Offer, including the proposed purchase price,
any liabilities to be assumed by the Partnership Group and the other material
terms of the Offer; provided, that the representations and warranties regarding
the Subject Assets shall be substantially consistent with the terms contained in
the definitive purchase agreement pursuant to which the applicable Quicksilver
Entity acquired the Subject Assets, subject to such adjustments as the
applicable Quicksilver Entity reasonably determines are necessary to reflect the
differences in the transaction. In addition, if any Quicksilver Entity desires
to utilize the Subject Assets, the Offer may include commercially reasonable
terms on which the Partnership Group will provide services to such Quicksilver
Entity to enable it to utilize the Subject Assets.

8



--------------------------------------------------------------------------------



 



     (ii) As soon as practicable after the Offer is made, the applicable
Quicksilver Entity will deliver to the MLP all information prepared by or on
behalf of or in the possession of any Quicksilver Entity related to the Subject
Assets and reasonably requested by the MLP. As soon as practicable, but in any
event within 60 days after receipt of the Offer accompanied by the form of
Purchase Agreement, the General Partner shall notify the Quicksilver Entity in
writing that either: (x) the General Partner, on behalf of the Partnership
Group, has elected (with the concurrence of the Conflicts Committee) not to
cause a Partnership Group Member to purchase the Subject Assets, in which event
the Quicksilver Entities shall be forever free to continue to own or operate
such Subject Assets, or (y) the General Partner, on behalf of the Partnership
Group, has elected (with the concurrence of the Conflicts Committee) to cause a
Partnership Group Member to purchase the Subject Assets, in which event
sub-clauses (iii) and (iv) shall apply.
     (iii) In the event that the applicable Quicksilver Entity and the General
Partner (with the concurrence of the Conflicts Committee) within 60 days after
receipt by the General Partner of the Offer are able to agree on the fair market
value of the Subject Assets that are subject to the Offer accompanied by the
form of Purchase Agreement and the other terms of the Offer including, without
limitation, the terms, if any, on which the Partnership Group will provide
services to any Quicksilver Entity to enable it to utilize the Subject Assets, a
Partnership Group Member shall purchase the Subject Assets for the agreed upon
fair market value as soon as commercially practicable after such agreement has
been reached and, if applicable, enter into an agreement with any Quicksilver
Entity to provide services in a manner consistent with the Offer.
     (iv) In the event that the applicable Quicksilver Entity and the General
Partner (with the concurrence of the Conflicts Committee) are unable to agree
within 60 days after receipt by the General Partner of the Offer on the fair
market value of the Subject Assets that are subject to the Offer or the other
terms of the Offer including, if applicable, the terms on which the Partnership
Group will provide services to any Quicksilver Entity to enable it to utilize
the Subject Assets, the applicable Quicksilver Entity and the General Partner
will engage a mutually agreed upon independent investment banking firm or other
independent Person that is an expert in valuing midstream assets like the
Subject Assets (such firm or Person, the “Subject Assets Valuation Expert”) to
determine the fair market value of the Subject Assets and/or the other terms on
which the General Partner and the Quicksilver Entity are unable to agree. Such
Subject Assets Valuation Expert will determine the fair market value of the
Subject Assets and/or the other terms on which the General Partner and the
applicable Quicksilver Entity are unable to agree within 30 days of its
engagement and furnish the applicable Quicksilver Entity and the General Partner
its determination. The fees of the Subject Assets Valuation Expert will be split
equally between Quicksilver and the MLP. Once the Subject Assets Valuation
Expert has submitted its determination of the fair market value of the Subject
Assets and/or the other terms on which the Partnership Group and the applicable
Quicksilver Entity are unable to agree, the General Partner will have the right,
but not the obligation, subject to the concurrence of the Conflicts Committee,
to cause a Partnership Group Member to purchase the Subject Assets pursuant to
the Offer as modified by the determination of the Subject Assets Valuation
Expert. The Partnership Group Member

9



--------------------------------------------------------------------------------



 



will provide written notice of its decision to the Quicksilver Entity within
30 days after the Subject Assets Valuation Expert has submitted its
determination. Failure to provide such notice within such 30-day period shall be
deemed to constitute a decision not to purchase the Subject Assets. If the
General Partner elects to cause a Partnership Group Member to purchase the
Subject Assets, then the Partnership Group Member shall purchase the Subject
Assets pursuant to the Offer as modified by the determination of the Valuation
Expert as soon as commercially practicable after such determination and, if
applicable, enter into an agreement with the applicable Quicksilver Entity to
provide services in a manner consistent with the Offer, as modified by the
determination of the Subject Assets Valuation Expert, if applicable.
          (c) In the event that a Quicksilver Entity determines to construct
Subject Assets (other than a Gathering System Expansion, which shall be subject
to the rights of the Partnership Group pursuant to Section 4.4 of the Gathering
and Processing Agreement), then the applicable Quicksilver Entity may construct
or cause to be constructed such Subject Assets without first offering the
opportunity to construct and own same to the MLP if such Quicksilver Entity
complies with the following procedures:

  (i)   Within 120 days after the completion of construction and the
commencement of commercial service of such Subject Assets by a Quicksilver
Entity, the applicable Quicksilver Entity shall notify the General Partner in
writing of such construction and offer the Partnership Group the opportunity to
purchase such Subject Assets in accordance with this Section 2.3(c) (the
“Construction Offer”). The Construction Offer shall set forth the Quicksilver
Entity’s good faith estimate of (A) the actual Construction Costs for the
Subject Assets incurred by the applicable Quicksilver Entity, and (B) the fair
market value of such Subject Assets, which fair market value shall constitute
the proposed purchase price for the Subject Assets, together with the other
proposed terms relating to the purchase of the Subject Assets, and, if any
Quicksilver Entity desires to utilize the Subject Assets, the Construction Offer
may also include commercially reasonable terms on which the Partnership Group
will provide services to such Quicksilver Entity to enable it to utilize the
Subject Assets (collectively, the “Other Construction Terms”).     (ii)   As
soon as practicable, but in any event within 60 days after receipt of such
written notification, the General Partner shall notify the applicable
Quicksilver Entity in writing that either (x) the General Partner, on behalf of
the Partnership Group, has elected (with the concurrence of the Conflicts
Committee) not to cause a Partnership Group Member to purchase the Subject
Assets, in which event the Quicksilver Entities shall be forever free to
continue to own or operate such Subject Assets, or (y) the General Partner, on
behalf of the Partnership Group, has elected (with the concurrence of the
Conflicts Committee) to cause a Partnership Group Member to purchase the Subject
Assets, in which event the following procedures shall apply:     (iii)   In the
event that the applicable Quicksilver Entity and the General Partner (with the
concurrence of the Conflicts Committee) within 60 days after receipt by the

10



--------------------------------------------------------------------------------



 



      General Partner of the Construction Offer are able to agree on the fair
market value of the Subject Assets that are subject to the Construction Offer
and the Other Construction Terms of the Construction Offer, a Partnership Group
Member shall purchase the Subject Assets for the agreed upon fair market value
as soon as commercially practicable after such agreement has been reached and,
if applicable, enter into an agreement with the Quicksilver Entity to provide
services in a manner consistent with the Construction Offer.     (iv)   In the
event that the applicable Quicksilver Entity and the General Partner (with the
concurrence of the Conflicts Committee) are unable to agree within 60 days after
receipt by the General Partner of the Construction Offer on the fair market
value of the Subject Assets that are subject to the Construction Offer, the
applicable Quicksilver Entity and the General Partner will engage a mutually
agreed upon independent investment banking firm or other independent Person that
is an expert in valuing midstream assets such as the Subject Assets that are the
subject of the Construction Offer (the “Independent Expert”), to determine the
fair market value of the Subject Assets. Such Independent Expert will determine
the fair market value of the Subject Assets within 30 days of its engagement and
furnish the applicable Quicksilver Entity and the General Partner its
determination, which determination shall be a final and binding determination of
the fair market value. The fees of the Independent Expert will be split equally
between Quicksilver and the MLP.     (v)   If the applicable Quicksilver Entity
and the General Partner are unable to agree within 60 days after receipt by the
General Partner of the Construction Offer on all of the Other Construction
Terms, the applicable Quicksilver Entity and the General Partner will obtain a
good faith proposal from a mutually agreed upon third party engaged in the
business to which such Other Construction Terms relate in order to determine the
Other Construction Terms on which the General Partner and the applicable
Quicksilver Entity are unable to agree. Such third party will submit a good
faith proposal regarding the Other Construction Terms on which the General
Partner and the applicable Quicksilver Entity are unable to agree within 30 days
of its engagement and furnish the applicable Quicksilver Entity and the General
Partner its proposal, which determination shall be a final and binding
determination of the Other Construction Terms. The fees of the third party will
be split equally between the applicable Quicksilver Entity and the Partnership
Group.     (vi)   Once the fair market value and the Other Construction Terms
have been finally determined pursuant to sub-clauses (iii), (iv) or (v) above,
the General Partner will have the right, but not the obligation, subject to the
concurrence of the Conflicts Committee, to cause a Partnership Group Member to
purchase the Subject Assets pursuant to the Construction Offer as modified by
the determination of the Independent Expert and/or the third party submitting a
proposal, as applicable. The Partnership Group Member will provide written
notice of its decision to the applicable Quicksilver Entity within 30 days after
the later of the date on which the Independent Expert and/or the third party
submitting a proposal, as applicable,

11



--------------------------------------------------------------------------------



 



      has submitted its determination. Failure to provide such notice within
such 30-day period shall be deemed to constitute a decision not to purchase the
Subject Assets. If the General Partner elects to cause a Partnership Group
Member to purchase the Subject Assets, then the Partnership Group Member shall
purchase the Subject Assets pursuant to the Construction Offer as modified by
the determination of the Independent Expert and/or the third party submitting a
proposal as soon as commercially practicable after such determination and, if
applicable, enter into an agreement with the applicable Quicksilver Entity to
provide services in a manner consistent with the Construction Offer, as modified
by the determination of the third party submitting a proposal, if applicable.

          (d) The procedures set forth in Section 2.3(c) shall not apply to any
Gathering System Expansion, which shall be subject to the rights and obligations
set forth in Section 4.4 of the Gathering and Processing Agreement; provided,
however, that any determination by any Partnership Group Member not to exercise
its right to acquire a Gathering System Expansion or to permit such right to
expire unexercised shall be subject to the concurrence of the Conflicts
Committee.
     2.4 Scope of Prohibition. Except as provided in this Article II and the MLP
Agreement, each Quicksilver Entity shall be free to engage in any business
activity, including those that may be in direct competition with any Partnership
Group Member.
     2.5 Enforcement. Each Quicksilver Entity agrees and acknowledges that the
Partnership Group does not have any adequate remedy at law for the breach by the
Quicksilver Entities of the covenants and agreements set forth in this
Article II would result in irreparable injury to the Partnership Group. Each
Quicksilver Entity further agrees and acknowledges that any Partnership Group
Member may, in addition to the other remedies which may be available to the
Partnership Group, file a suit in equity to enjoin any of the Quicksilver
Entities from such breach, and consents to the issuance of injunctive relief
under this Agreement.
     2.6 Termination. This Article II shall terminate on the first to occur of
the following: (a) the tenth anniversary of the Closing Date and (b) at such
time as a Quicksilver Entity ceases to own or control a majority of the issued
and outstanding voting securities of the General Partner.
ARTICLE III
Indemnification
     3.1 Environmental Indemnification. Subject to the provisions of Section 3.3
and Section 3.4, the Indemnifying Party shall indemnify, defend and hold
harmless the Indemnified Party from and against any Covered Environmental Losses
suffered or incurred by the Indemnified Party and arising from or relating to
the MLP Assets for a period of two (2) years from the Closing Date.
     3.2 Additional Indemnification. Subject to the provisions of Section 3.3
and Section 3.4, the Indemnifying Party shall indemnify, defend and hold
harmless the Indemnified

12



--------------------------------------------------------------------------------



 



Party from and against any Losses suffered or incurred by the Indemnified Party
by reason of or arising from:
          (a) the failure of the Partnership Group to be the owner of valid and
indefeasible easement rights, leasehold and/or fee ownership interests in and to
the lands on which are located any MLP Assets, and such failure renders the
Partnership Group liable to a third party or unable to use or operate the MLP
Assets in substantially the same manner that the MLP Assets were used and
operated by the Quicksilver Entities immediately prior to the Closing Date;
          (b) the failure of the Partnership Group to have on the Closing Date
any consent or governmental permit necessary to allow (i) the transfer of any of
the MLP Assets to the Partnership Group on the Closing Date or (ii) the
Partnership Group to use or operate the MLP Assets in substantially the same
manner that the MLP Assets were owned and operated by the Quicksilver Entities
immediately prior to the Closing Date;
          (c) all federal, state and local income tax liabilities attributable
to the ownership or operation of the MLP Assets prior to the Closing Date,
including (i) any such income tax liabilities of the Quicksilver Entities that
may result from the consummation of the formation transactions for the
Partnership Entities and (ii) any income tax liabilities arising under Treasury
Regulation Section 1.1502-6 and any similar provision from state, local or
foreign applicable law, by contract, as successor, transferred or otherwise and
which income tax is attributable to having been a member of any consolidated,
combined or unitary group prior to the Closing Date;
          (d) the fire, personal injury and related personal and property damage
arising from the accident at the Cowtown Gas Processing Facility that occurred
on May 25, 2007;
provided, however, that, (i) in the case of clauses (a) and (b) above, such
indemnification obligations shall survive for two (2) years from the Closing
Date; (ii) in the case of clause (c) above, such indemnification obligation
shall survive until 12:01 a.m. of the first day after the expiration of any
applicable statute of limitations; and (iii) in the case of clause (d) above,
such indemnification obligation shall survive indefinitely.
     3.3 Limitations Regarding Indemnification.
          (a) Notwithstanding anything herein to the contrary, in no event shall
the Indemnifying Party have any indemnification obligations under this Agreement
for claims made as a result of additions to or modifications of Environmental
Laws promulgated after the Closing Date.
          (b) Notwithstanding anything herein to the contrary, the liability of
the Indemnifying Party for any indemnification obligations under this Agreement
will be subject to reduction for (i) any insurance proceeds realized by the
Indemnified Party with respect to the indemnified matter, net of any premium
that becomes due and payable as a result of such claim and (ii) any amounts
recovered by the Indemnified Party under contractual indemnities from third
parties. The MLP hereby agrees to use commercially reasonable efforts to realize
any applicable insurance proceeds and amounts recoverable under such contractual
indemnities.

13



--------------------------------------------------------------------------------



 



          (c) The liability of the Indemnifying Party for any indemnification
obligations under this Agreement will be reduced by any amounts reserved or
accrued for such Losses on the consolidated balance sheet of the Partnership
Group as of December 31, 2006.
     3.4 Indemnification by the Partnership Group. In addition to and not in
limitation of the indemnification provided under the MLP Agreement, the
Partnership Group shall indemnify, defend and hold harmless the Quicksilver
Entities from and against any Losses (excluding Environmental Losses) suffered
or incurred by the Quicksilver Entities by reason of or arising out of events
and conditions associated with the operation of the MLP Assets and occurring on
or after the Closing Date, unless in any such case indemnification would not be
permitted under the MLP Agreement by reason of one of the provisos contained in
Section 7.7 of the MLP Agreement.
     3.5 Indemnification Procedures.
          (a) The Indemnified Party agrees that within thirty (30) days after it
becomes aware of facts giving rise to a claim for indemnification pursuant to
this Article III, it will provide notice thereof in writing to the Indemnifying
Party specifying the nature of and specific basis for such claim; provided,
however, that the Indemnified Party shall not submit claims more frequently than
once a calendar quarter (or twice in the case of the last calendar quarter prior
to the expiration of the applicable indemnity coverage under this Agreement).
Notwithstanding the foregoing, the Indemnified Party’s failure to provide notice
under this Section 3.5 will not relieve the Indemnifying Party from liability
hereunder with respect to such matter except in the event and only to the extent
that the Indemnifying Party is materially prejudiced by such failure or delay.
          (b) The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification set forth
in this Article III, including, without limitation, the selection of counsel
(provided that if such claim involves Covered Environmental Losses, such counsel
shall be reasonably acceptable to the Indemnified Party), determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent (which consent shall not be unreasonably
withheld, conditioned or delayed) of the Indemnified Party unless it includes a
full release of the Indemnified Party from such matter or issues, as the case
may be.
          (c) The Indemnified Party agrees to cooperate fully with the
Indemnifying Party with respect to all aspects of the defense of any claims
covered by the indemnification set forth in Article III, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the names of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to

14



--------------------------------------------------------------------------------



 




maintain the confidentiality of all files, records and other information
furnished by the Indemnified Party pursuant to this Section 3.5. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article III; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party reasonably informed as to the status of any such
defense, but the Indemnifying Party shall have the right to retain sole control
over such defense.
          (d) The indemnification obligations under this Article III shall
continue with respect to any claim for indemnification pursuant to this
Article III that is pending as of the end of the applicable survival period
notwithstanding the expiration of such survival period.
ARTICLE IV
Reimbursement Obligations
     4.1 Reimbursement for Operating and General and Administrative Expenses.
          (a) Quicksilver hereby agrees to continue to provide, or cause to be
provided, the Partnership Group with general and administrative services, such
as legal, accounting, treasury, cash management, insurance administration and
claims processing, risk management, health, safety and environmental,
information technology, human resources, credit, payroll, internal audit, taxes
and engineering, that are substantially identical in nature and quality to the
services of such type previously provided by Quicksilver in connection with its
management and operation of the MLP Assets during the two (2) year period prior
to the Closing Date (collectively, the “Services”).
          (b) The Partnership Group hereby agrees to reimburse Quicksilver for
all expenses incurred in conjunction with the performance of the Services,
including expenditures it incurs or payments it makes on behalf of the
Partnership Group in connection with the business and operations of the
Partnership Group, including, but not limited to, (i) salaries of all
Quicksilver personnel performing services on the Partnership Group’s behalf and
the cost of employee benefits for such personnel, (ii) public company expenses
of the MLP, such as K–1 preparation, external audit, internal audit, transfer
agent and registrar, legal, printing, unitholder reports and other costs and
expenses, (iii) general and administrative expenses and (iv) salaries and
benefits of executive management of the General Partner who are employees of
Quicksilver.
          (c) To the extent Quicksilver shall have charge or possession of any
of the MLP Assets in connection with the provision of the Services, Quicksilver
shall separately maintain, and not commingle, the MLP Assets with those of
Quicksilver or any other Person.
     4.2 Reimbursement for Insurance. The Partnership Group hereby agrees to
reimburse the Quicksilver Entities for all expenses they incur or payments they
make on behalf of the Partnership Group for insurance coverage with respect to
the MLP Assets.

15



--------------------------------------------------------------------------------



 



ARTICLE V
Miscellaneous
     5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Ft. Worth, Texas.
     5.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by fax to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by fax shall be effective upon actual receipt if received during the recipient’s
normal business hours, or at the beginning of the recipient’s next business day
after receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 5.2.
For notices to the Quicksilver Entities:
777 West Rosedale Street, Suite 300
Fort Worth, Texas 76104
Phone: (817) 665-5000
Fax: (817) 665-5004
Attention: Law Department
For notices to the Partnership Entities:
777 West Rosedale Street, Suite 300
Fort Worth, Texas 76104
Phone: (817) 665-5000
Fax: (817) 665-5004
Attention: Law Department
     5.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     5.4 Termination. This Agreement, other than the provisions set forth in
Article III hereof, shall terminate upon a Change of Control of the General
Partner or the MLP, other than any Change of Control of the General Partner or
the MLP that may be deemed to have occurred pursuant to clause (iv) of the
definition of Change of Control solely as a result of a Change of Control of
Quicksilver. Notwithstanding any other provision of this Agreement, if the
General Partner is removed as general partner of the MLP under circumstances
where Cause does not exist and Common Units held by the General Partner and its
Affiliates are not voted in favor of such removal, this Agreement may
immediately thereupon be terminated by Quicksilver.

16



--------------------------------------------------------------------------------



 



     5.5 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.
     5.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the MLP may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable discretion of the General Partner, will have an adverse effect on the
holders of Common Units. Each such instrument shall be reduced to writing and
shall be designated on its face an “Amendment” or an “Addendum” to this
Agreement.
     5.7 Assignment; Third Party Beneficiaries. No Party shall have the right to
assign its rights or obligations under this Agreement without the prior written
consent of the other Parties. Each of the Parties hereto specifically intends
that each entity comprising the Quicksilver Entities and the Partnership
Entities, as applicable, whether or not a Party to this Agreement, shall be
entitled to assert rights and remedies hereunder as third-party beneficiaries
hereto with respect to those provisions of this Agreement affording a right,
benefit or privilege to any such entity.
     5.8 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     5.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     5.10 Gender, Parts, Articles and Sections. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural. All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.
     5.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     5.12 Withholding or Granting of Consent. Each Party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such

17



--------------------------------------------------------------------------------



 



consent or approval in its sole and uncontrolled discretion, with or without
cause, and subject to such conditions as it shall deem appropriate.
     5.13 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     5.14 Negation of Rights of Limited Partners, Assignees and Third Parties.
Except as set forth in Section 5.7, the provisions of this Agreement are
enforceable solely by the Parties, and no limited partner, member, or assignee
of Quicksilver or the MLP or other Person shall have the right, separate and
apart from Quicksilver or the MLP, to enforce any provision of this Agreement or
to compel any Party to comply with the terms of this Agreement.
     5.15 No Recourse Against Officers or Directors. For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of any Quicksilver Entity or any Partnership
Entity.
[Signature page follows]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

            QUICKSILVER GAS SERVICES LP
      By:   QUICKSILVER GAS SERVICES GP LLC,
its general partner                               By:     /s/      Philip Cook  
    Name:   Philip Cook        Title:   Senior Vice President—Chief Financial
Officer        QUICKSILVER GAS SERVICES GP LLC
      By:     /s/      Philip Cook       Name:   Philip Cook        Title:  
Senior Vice President—Chief Financial Officer        QUICKSILVER RESOURCES INC.
      By:     /s/      Philip Cook       Name:   Philip Cook        Title:  
Senior Vice President—Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Retained Assets
Cauble #1H & #2H Lateral (Hood County)
ETC to 20’ N. Mainline Interco (Hood County)
Moe Lateral (Bosque County)
Moe Szyslak Lateral (Johnson County)
Hill County Dry System (Hill County)
Lake Arlington Dry System (Tarrant County)

 